     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NABIL IBN MANLEY,                                  No. 2:17-CV-2686-TLN-DMC-P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    DAVE DAVEY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s amended

19   petition for a writ of habeas corpus, ECF No. 22, Respondent’s answer, ECF No. 39, and

20   Petitioner’s traverse, ECF No. 43.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 2 of 14


 1                                          I. BACKGROUND

 2                  As alleged in the original petition in this action, Petitioner was convicted in the

 3   Sacramento County Superior Court on October 5, 1995. See ECF No. 1, pg. 1. The California

 4   Court of Appeal affirmed the conviction and sentence, see id. at 2, and the California Supreme

 5   Court denied direct review, see id. Petitioner did not seek certiorari in the United States Supreme

 6   Court. See id. at 3.

 7          A.      Federal Court

 8                  1.      Prior Federal Petitions

 9                  Petitioner has filed several prior federal habeas corpus petitions.1 In 2001,

10   Petitioner filed Manley v. Knowles, et al., E. Dist. Cal. Case No. 2:01-CV-1608-FCD-PAN

11   (Manley I). This petition was voluntarily dismissed by Petitioner. See ECF No. 13 in Manley I.

12   In 2003, Petitioner filed Manley v. Campbell, et al., E. Dist. Cal. Case No. 2:03-CV-0030-JKS

13   (Manley II). In Manley II, Petitioner challenged the same 1995 conviction referenced in the

14   current action. See ECF No. 22 in Manley II. The petition in Manley II was denied on the

15   merits. See id. The Ninth Circuit Court of Appeals declined to issue a certificate of appealability

16   in Manley II. See ECF Nos. 31 and 42 in Manley II. In 2014, Petitioner filed a third petition,

17   Manley v. Davey, E. Dist. Cal. Case No. 2:14-CV-1340-TLN-CMK (Manley III). Manley III was

18   dismissed as a second or successive petition filed without prior authorization from the Ninth

19   Circuit Court of Appeals. See ECF Nos. 24 and 25 in Manley III. Petitioner did not appeal.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27          1
                    The Court takes judicial notice of court records. See Chandler v. U.S., 378 F.2d
     906, 909 (9th Cir. 1967).
28
                                                        2
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 3 of 14


 1                  2.      Ninth Circuit Application

 2                  As also alleged in the original petition in this case, Petitioner filed an application

 3   in the Ninth Circuit Court of Appeals in 2016 for leave to file a second or successive habeas

 4   petition in the district court. See ECF No. 1, pgs. 15-16 (Ninth Circuit order in Case No. 16-

 5   71123). In denying the application, the appellate court stated:

 6                           We have considered the application for authorization to file a
                    second or successive 28 U.S.C. § 2254 habeas corpus petition in the
 7                  district court raising a claim for relief under Miller v. Alabama, 567 U.S.
                    460 (2012), and Montgomery v. Louisiana, 136 S. Ct. 718 (2016), the
 8                  applicant’s September 14, 2017, submission, the state’s response, and the
                    reply. We are now aware that the applicant received a parole hearing on
 9                  February 3, 2015, thereby remedying the alleged Miller violation. See
                    Montgomery, 136 S. Ct. at 736 (“A State may remedy a Miller
10                  violation by permitting juvenile homicide offenders to be considered for
                    parole. . . .”). We, therefore, deny the application because the applicant
11                  has not made a prima facie showing for relief under 28 U.S.C. §
                    2244(b)(2).
12                           To the extent the applicant contends that the youthful offender
                    parole process adopted in California and utilized at the February 3, 2015,
13                  parole hearing is an inadequate remedy under Miller, authorization is
                    unnecessary. See United States v. Buenrostro, 638 F.3d 720, 725 (9th Cir.
14                  2011) (“Prisoners may file second-in-time petitions based on events that
                    do not occur until a first petition is concluded.”). We, however, express no
15                  opinion as to the merits of such a claim or whether the procedural
                    requirements of 28 U.S.C. § 2244(d) and 2254 are satisfied.
16
                    ECF No. 1, pgs. 15-16.
17
                    3.      Current Federal Petition
18
                    Petitioner filed the current federal petition on December 22, 2017. See id. In the
19
     original petition, Petitioner alleged two grounds for relief as follows:
20
                    Ground One              Petitioner a Non-homicide juvenile offender has the
21                                          constitutional right to have a sentencing Court consider
                                            mitigating circumstances, twice diminished moral
22                                          culpability before sentencing petitioner to the states [sic]
                                            harshest penalty. Also how the denial of a Substantive
23                                          Procedural rule moots legislative intent SB-260, P.C.
                                            § 3051 cures a Miller, Graham violation. Therefore an
24                                          inadequate remedy. Petitioner also asserts the Courts [sic]
                                            adopting SB-260, P.C. §3051 as a cure to bring petitioner’s
25                                          sentence within the scope of the Eighth Amendment is an
                                            inadequate remedy when applied to a Non-homicide
26                                          juvenile offender.
27   ///
28   ///
                                                        3
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 4 of 14


 1                 Ground Two             Petitioner filed Writ of Habeas Corpus in Supreme Court
                                          asserting the Appeallates [sic] Courts [sic] decision denying
 2                                        Writ accepting Newly enacted SB-260, P.C. § 3051 cured
                                          any miller violation accepting the Respondents [sic]
 3                                        argument within Supplemental briefing ordered by the
                                          Court addresing [sic] the Applicability if any to petitioner’s
 4                                        claims in Writ. Petitioner filed permission to file
                                          Supplemental Briefs concerning the decisions supporting
 5                                        petitioner’s argument in (Denial and Exception to the
                                          Supplemental Informal Response to Petition for Writ of
 6                                        Corpus), C.A.R.CT 8.2000(A). Requesting the Court to
                                          take Judicial notice of several Appeallates [sic] Court
 7                                        decisions disagreeing respectfully with the decision that
                                          SB-260 negates the need to remand matter back to trial
 8                                        court for resentencing. That are relevant and pertinent to
                                          petitioner’s merits within Writ of Habeas Corpus.
 9
                   See id. at 6-7.
10

11                 In the original petition, Petitioner stated he seeks an order vacating the original

12   sentence and remanding the matter for resentencing. See id. at 10.

13                 On January 22, 2019, Respondent moved to dismiss the original petition. See ECF

14   No. 15. Respondent contended the current action is a second or successive petition filed without

15   prior authorization from the appellate court. See id. at 2-3. According to Respondent:

16                          The Ninth Circuit order flatly denied permission to file a second or
                   successive petition, holding any “alleged Miller violation” had been
17                 “remed[ied]” by the fact Petitioner “received a parole hearing.” (Current
                   Petition at 15.) The order observed Petitioner did not need permission to
18                 file an attack on what happened “at the February 3, 2015, parole
                   hearing”—the order even gave some guidance by quoting a case that
19                 permitted filing of “second-in-time petitions based on events that do not
                   occur until a first petition is concluded.” (Id. at 16.) Yet the current
20                 Petition does not claim illegal events arising after conclusion of
                   proceedings on the first Petition. Instead, the current Petition’s attack is
21                 based on an event in April 1996—the imposition of a sentence on that
                   date. (Id. at 6, 7, 10.) The current Petition simply presents a challenge to
22                 the “same custody imposed by the same judgment of a state court,” and it
                   is thus barred for lack of prior permission by the Ninth Circuit. Burton,
23                 549 U.S. at 153; Brown, 889 F.3d at 667; Rishor, 822 F.3d at 490.

24                 Id.

25   ///

26   ///

27   ///

28   ///
                                                       4
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 5 of 14


 1                  In recommending that Respondent’s motion be denied and Petitioner be directed to

 2   file an amended petition, the Court stated:

 3                                   In his opposition, petitioner contends the current federal
                    petition is not second or successive. See ECF No. 18, pg. 1. He also
 4                  contends leave from the Ninth Circuit Court of Appeals to file the instant
                    petition is not necessary per the appellate court’s order in 2016 denying
 5                  petitioner’s application for leave to file a second or successive petition in
                    the district court. See ECF No. 18, pg. 6. According to petitioner, and
 6                  consistent with the Ninth Circuit’s order, the instant petition challenges
                    what happened at the February 3, 2015, parole hearing. See id. at 16-17.
 7                  As such, petitioner concludes the instant petition is a permissible second-
                    in-time petition for which prior leave from the Ninth Circuit is not
 8                  required pursuant to Buenrostro, 638 F.3d at 725.
                                     The court finds neither party’s argument persuasive. As to
 9                  respondent’s argument that the instant petition is second or successive
                    because it challenges the underlying sentence, it appears respondent overly
10                  relies on petitioner’s pro se petition, which is less than artfully pleaded, to
                    conclude the instant petition does not challenge events that happened after
11                  his conviction and sentence, namely the February 3, 2015, parole hearing
                    and related state court decisions. To the contrary, it appears petitioner does
12                  in fact seek to raise a second-in-time petition which the Ninth Circuit
                    observed would not require prior authorization. As to petitioner’s
13                  argument that the instant petition is such a second-in-time petition, and as
                    noted, the two grounds asserted are unclear in terms of what is being
14                  challenged and upon which bases the challenge lies.
                                     To allow the court to determine conclusively whether it
15                  lacks jurisdiction over the instant federal petition because, as respondent
                    argues, it is second or successive and was filed without prior
16                  authorization, a clarification of the pleadings is warranted. Specifically,
                    petitioner must make clear the nature of his current challenge and the
17                  factual bases upon which it relies.
18                  ECF No. 20, pg. 5 (findings and recommendations).
19                  The District Judge adopted the findings and recommendations in full on August 9,

20   2019. See ECF No. 21 (order adopting findings and recommendations).
21                  Petitioner filed an amended petition on September 6, 2019. See ECF No. 22.

22   Again, Respondent moved to dismiss arguing the current action, as amended, is still a second or

23   successive petition filed without prior authorization. See ECF No. 25. In recommending

24   Respondent’s second motion to dismiss also be denied, the Court noted the following as to the

25   amended petition: “Petitioner did not make substantial changes to the grounds alleged in his

26   original petition, however, he expressly clarifies that he is challenging his 2015 parole hearing on
27   ///

28   ///
                                                        5
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 6 of 14


 1   the grounds that it was an insufficient remedy.” See ECF No. 22, p. 10.” ECF No. 31, pg. 4

 2   (findings and recommendations, citing amended petition). The Court held:

 3                                  Petitioner’s prior habeas petition, Manley II, which
                    challenged his 1996 conviction, was dismissed on the merits. Manley III
 4                  was dismissed for being second or successive due to challenging the same
                    1996 conviction. Thus, absent express authorization from the Ninth
 5                  Circuit, any further challenges to petitioner’s 1996 conviction are barred
                    as second or successive. However, petitioner’s challenge to his 2015
 6                  parole hearing is not barred for being second or successive as the Ninth
                    Circuit Court of Appeals expressly asserted that petitioner did not need
 7                  authorization to challenge his 2015 parole hearing. See ECF No. 1, pgs.
                    15-16.
 8                                  Respondent contends that petitioner’s present federal
                    petition is second or successive because it challenges his 1996 conviction.
 9                  Respondent expressly bases this argument on respondent’s belief that
                    petitioner admitted he was challenging his 1996 conviction in his
10                  opposition to the motion to dismiss. See ECF No. 29. Because respondent
                    offers no citation to the record or any other form of support for this broad
11                  assertion, the Court cannot determine with precision how respondent came
                    to this conclusion. However, the Court assumes that respondent is
12                  referring to petitioner’s statement that the Superior Court’s refusal to
                    resentence petitioner resulted in petitioner’s constitutional rights being
13                  violated. See ECF No. 28, pg. 15.
                                    The Court finds that respondent has misunderstood
14                  petitioner’s comment. Petitioner’s amended petition and opposition to the
                    current motion to dismiss are far from artfully written. However, the core
15                  of petitioner’s argument is that he was denied meaningful access to the
                    form of relief guaranteed by Graham and Miller because his 2015 parole
16                  hearing did not allow him to introduce youth-related defenses. See ECF
                    No. 22; ECF No. 28. In fact, petitioner repeatedly expressly states that he
17                  is challenging his post-Graham remedy, which was his 2015 parole
                    hearing. See ECF No. 22, pg.10; ECF No. 22, pg.11; ECF No. 28, pgs. 4-
18                  6. Within this context, petitioner’s statement about his resentencing can
                    also be interpreted as meaning that petitioner was denied resentencing
19                  because the parole hearing did not allow him to introduce youth-related
                    evidence.
20
                    ECF No. 31, pgs. 5-6 (findings and recommendations).
21

22                  The District Judge adopted the findings and recommendations regarding

23   Respondent’s second motion to dismiss in full on September 22, 2020. See ECF No. 37 (order

24   adopting findings and recommendations). The District Judge directed Respondent to “file an

25   answer to Petitioner’s claim relating to his 2015 parole hearing. . . .” Id. at 2. Respondent filed

26   his answer on October 19, 2020. See ECF No. 39. Petitioner filed a traverse on December 14,
27   2020. See ECF No. 43.

28   ///
                                                        6
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 7 of 14


 1               B.   State Court

 2                    As discussed above, this case concerns Petitioner’s claim related to the denial of

 3   parole in 2015. Following the denial of parole, Petitioner filed various habeas petitions in the

 4   state courts, commencing with a petition in the Sacramento County Superior Court. See ECF No.

 5   38-2. The Superior Court denied relief in a reasoned decision issued on December 16, 2015. See

 6   id. In describing Petitioner’s claim, the Superior Court stated:

 7                            . . .On February 3, 2015, the Board of Parole Hearings (“Board”)
                      found Petitioner unsuitable for parole and denied parole for five years.
 8                    Petitioner claims that the Board improperly denied parole by failing to
                      properly consider the “great weight” of Petitioner’s age at the time of the
 9                    offense, pursuant to Penal Code section 4801(c). In addition, he claims
                      that the facts of the commitment offense do not constitute some evidence
10                    supporting the Board’s denial of parole. Finally, he claims that the five-
                      year denial is unwarranted.
11
                      Id. at 1.
12

13                    On May 18, 2016, Petitioner filed a habeas petition in the California Court of

14   Appeal. See ECF No. 38-3, pgs. 3-270. Petitioner contended the Board of Parole Hearings

15   violated his due process rights when it denied parole at “his Youth Offender Board Hearing.” Id.

16   at 5. The Court of Appeal denied the petition on June 3, 2016, without comment or citation. See

17   id. at 1.

18                    On September 19, 2016, Petitioner filed a habeas petition in the California

19   Supreme Court. See ECF No. 38-4, pgs. 2-43. In that petition, Petitioner argued: (1) the

20   “Sentencing Court” imposed a “disproportionate determinate term of 83-years” pursuant to an
21   unconstitutional mandatory sentencing scheme under California Penal Code § 209(b); and (2) the

22   sentence is a “de facto LWOP” and is unconstitutional. Id. at 4-5. In describing the procedural

23   history of the case, Petitioner outlines proceedings in state court between December 2012 and

24   April 2014 – dates which predate the 2015 parole hearing. See id. at 8-9. Petitioner raised no

25   claims concerning the 2015 parole hearing in his habeas petition to the California Supreme Court.

26   The California Supreme Court denied relief on June 14, 2017, without comment or citation. See
27   id. at 1.

28   ///
                                                         7
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 8 of 14


 1                                            II. DISCUSSION

 2                  This action currently proceeds on the amended petition filed on September 6,

 3   2019. See ECF No. 22. As discussed above, the only claim properly before the court is

 4   Petitioner’s claim related to his 2015 parole hearing. In his answer, Respondent asserts, among

 5   other things, two affirmative defenses: (1) Petitioner’s parole hearing claim has not been fairly

 6   presented to the California Supreme Court; and (2) Petitioner’s parole hearing claim is untimely.

 7   See ECF No. 39. As discussed below, both arguments are persuasive.

 8          A.      Fair Presentation

 9                  Under 28 U.S.C. § 2254(b), the exhaustion of available state remedies is required

10   before claims can be granted by the federal court in a habeas corpus case. See Rose v. Lundy,

11   455 U.S. 509 (1982); see also Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir. 2003); Hunt v. Pliler,

12   336 F.3d 839 (9th Cir. 2003). The exhaustion doctrine is based on a policy of federal and state

13   comity, designed to give state courts the initial opportunity to correct alleged constitutional

14   deprivations. See Picard v. Connor, 404 U.S. 270, 275 (1971); see also Rose, 455 U.S. at 518.

15   “A petitioner may satisfy the exhaustion requirement in two ways: (1) by providing the highest

16   state court with an opportunity to rule on the merits of the claim . . .; or (2) by showing that at the

17   time the petitioner filed the habeas petition in federal court no state remedies are available to the

18   petitioner and the petitioner has not deliberately by-passed the state remedies.” Batchelor v.

19   Cupp , 693 F.2d 859, 862 (9th Cir. 1982) (citations omitted). Exhaustion is not a jurisdictional

20   requirement and the court may raise the issue sua sponte. See Simmons v. Blodgett, 110 F.3d 39,
21   41 (9th Cir. 1997).

22                  Regardless of whether the claim was raised on direct appeal or in a post-conviction

23   proceeding, the exhaustion doctrine requires that each claim be fairly presented to the state’s

24   highest court. See Castille v. Peoples, 489 U.S. 346 (1989). Although the exhaustion doctrine

25   requires only the presentation of each federal claim to the highest state court, the claims must be

26   presented in a posture that is acceptable under state procedural rules. See Sweet v. Cupp, 640
27   F.2d 233 (9th Cir. 1981). Thus, an appeal or petition for post-conviction relief that is denied by

28   the state courts on procedural grounds, where other state remedies are still available, does not
                                                         8
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 9 of 14


 1   exhaust the petitioner’s state remedies. See Pitchess v. Davis, 421 U.S. 482, 488 (1979); Sweet,

 2   640 F.2d at 237-89.

 3                   In addition to presenting the claim to the state court in a procedurally acceptable

 4   manner, exhaustion requires that the petitioner make the federal basis of the claim explicit to the

 5   state court by including reference to a specific federal constitutional guarantee. See Gray v.

 6   Netherland, 518 U.S. 152, 162-63 (1996); see also Shumway v. Payne, 223 F.3d 982, 998 (9th

 7   Cir. 2000). It is not sufficient for the petitioner to argue that the federal nature of the claim is

 8   self-evident. See Lyons v. Crawford, 232 F.3d 666, 668 (9th Cir. 2000), amended by 247 F.3d

 9   904 (9th Cir. 2001). Nor is exhaustion satisfied if the state court can only discover the issue by

10   reading a lower court opinion in the case. See Baldwin v. Reese, 541 U.S. 27, 32 (2004).

11                   In this case, fair presentation required Petitioner to present the claim raised in the

12   current federal petition to the California Supreme Court. Respondent argues it was not. See ECF

13   No. 39, pgs. 18-20. According to Respondent:

14                           The currently-created attack on the February 3, 2015 parole denial
                     was not presented to the California Supreme Court at all, much less
15                   presented “fairly,” as needed to properly exhaust it. Baldwin v. Reese, 541
                     U.S. 27, 29 (2004). To the contrary, viewing only what was “within the
16                   four corners,” Castillo v. McFadden, 399 F.3d 993, 1000 (9th Cir. 2005)
                     (citing Reese, 541 U.S. at 32-33), of the 2016 habeas petition filed in that
17                   court, one would be left entirely ignorant that there had even been a
                     February 3, 2015 parole hearing.
18
                     Id. at 19.
19

20                   Respondent’s argument is persuasive. As outlined above, Petitioner’s September
21   19, 2016, petition filed in the California Supreme Court raised the following claims: (1) the

22   “Sentencing Court” imposed a “disproportionate determinate term of 83-years” pursuant to an

23   unconstitutional mandatory sentencing scheme under California Penal Code § 209(b); and (2) the

24   sentence is a “de facto LWOP” and is unconstitutional. In presenting these claims, Petitioner

25   described state court proceedings between December 2012 and April 2014 – dates which precede

26   the 2015 parole hearing at issue in the current federal petition. As Respondent correctly observes,
27   Petitioner made no mention of the 2015 parole hearing and raised no claims related to it.

28   Petitioner’s current federal claim is, therefore, unexhausted.
                                                          9
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 10 of 14


 1           B.      Timeliness

 2                   Federal habeas corpus petitions must be filed within one year from the later of:

 3    (1) the date the state court judgment became final; (2) the date on which an impediment to filing

 4    created by state action is removed; (3) the date on which a constitutional right is newly-

 5    recognized and made retroactive on collateral review; or (4) the date on which the factual

 6    predicate of the claim could have been discovered through the exercise of due diligence. See 28

 7    U.S.C. § 2244(d). Typically, the statute of limitations will begin to run when the state court

 8    judgment becomes final by the conclusion of direct review or expiration of the time to seek direct

 9    review. See 28 U.S.C. § 2244(d)(1).

10                   The statute of limitations for habeas petitions challenging the denial of parole is

11    based on § 2244(d)(1)(D), that is, the date on which the factual predicate of the claim or claims

12    could have been discovered through the exercise of due diligence. See Shelby v. Bartlett, 391

13    F.3d 1061, 1062 (9th Cir. 2004), Redd v. McGrath, 343 F.3d 1077, 1079 (9th Cir. 2003). In

14    habeas proceedings challenging an administrative decision, courts within the Ninth Circuit,

15    relying on the opinions in Shelby and Redd, have determined that discovery of the factual

16    predicate cannot occur until the administrative decision is final. See Shelby, 391 F.3d at 1065-

17    66; Redd, 343 F.3d at 1084-85; Tafoya v. Subia, 2:07cv2389, 2010 WL 668920 *2-3 (E.D. Cal.

18    Feb. 23, 2010); Webb v. Curry, 2010 WL 235073 (N.D. Cal. Jan. 21, 2010); Van Houten v.

19    Davidson, 2009 WL 811596 (C.D. Cal. March 26, 2009); Wilson v. Sisto, 2008 WL 4218487

20    (E.D. Cal. Sept. 5, 2008) (citing Nelson v. Clark, 2008 WL 2509509 (E.D. Cal. June 23, 2008));
21    see also Cal. Code Regs., tit. 15, § 2041(h), Cal. Penal Code § 3041(b) (Board decisions are final

22    120 days after the hearing).

23                   The limitations period is tolled for the time a properly filed application for post-

24    conviction relief is pending in the state court. See 28 U.S.C. § 2244(d)(2). To be “properly

25    filed,” the application must be authorized by, and in compliance with, state law. See Artuz v.

26    Bennett, 531 U.S. 4 (2000); see also Allen v. Siebert, 128 S.Ct. 2 (2007); Pace v. DiGuglielmo,
27    544 U.S. 408 (2005) (holding that, regardless of whether there are exceptions to a state’s

28    timeliness bar, time limits for filing a state post-conviction petition are filing conditions and the
                                                         10
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 11 of 14


 1    failure to comply with those time limits precludes a finding that the state petition is properly

 2    filed). A state court application for post-conviction relief is “pending” during all the time the

 3    petitioner is attempting, through proper use of state court procedures, to present his claims. See

 4    Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999). It is not, however, considered “pending”

 5    after the state post-conviction process is concluded. See Lawrence v. Florida, 549 U.S. 327

 6    (2007) (holding that federal habeas petition not tolled for time during which certiorari petition to

 7    the Supreme Court was pending). Where the petitioner unreasonably delays between state court

 8    applications, however, there is no tolling for that period of time. See Carey v. Saffold,

 9    536 U.S. 214 (2002). If the state court does not explicitly deny a post-conviction application as

10    untimely, the federal court must independently determine whether there was undue delay. See id.

11    at 226-27.

12                   This is an action challenging the denial of parole. Therefore, the limitations

13    period began to run in June 2015 – 120 days after the parole hearing held in February 2015. The

14    Court does not agree with Respondent that the limitations period began the day after the

15    February hearing. As indicated above, the limitations period for challenges to the denial of

16    parole commences when the parole decision becomes final, which in California is 120 days after

17    the hearing.

18                   As outlined above, Petitioner filed three habeas actions in state court following the

19    denial of parole in 2015:

20                   First Action            Filed in the Sacramento County Superior Court on
                                             September 23, 2015
21
                                             Denied on December 16, 2015.
22
                     Second Action           Filed in the California Court of Appeal on May 18, 2016.
23
                                             Denied on June 3, 2016.
24
                     Third Action            Filed in the California Supreme Court on September 19,
25                                           2016.
26                                           Denied on June 14, 2017.
27    ///

28    ///
                                                        11
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 12 of 14


 1                    Respondent argues the first and third petitions did not result in statutory tolling

 2    because they did not relate to the claims presented in the current federal petition. See ECF No.

 3    39, pg. 21, 22-23. Respondent argues the second petition did not result in statutory tolling

 4    because Petitioner unreasonably delayed in filing in the California Court of Appeal following the

 5    denial of relief by the Superior Court. See id. at 22. Finally, Respondent contends that, even if

 6    all three state court petitions resulted in statutory tolling, the one-year limitations period was

 7    consumed during the periods prior to the filing of the first petition and following denial of the

 8    third petition. See id. at 23.

 9                    Assuming arguendo that Petitioner is entitled to statutory tolling for the entire time

10    his three state court petitions were pending, as well as the time between petitions, Petitioner

11    would be entitled to tolling from September 23, 2015 – the day his first state action was filed –

12    and June 14, 2017 – the day his third state action was denied. As discussed above, the limitations

13    period began to run in June 2015. Three months of the one-year limitations period elapsed prior

14    to Petitioner filing the first state court action in September 2015. Between the denial of the third

15    state court action in June 2017 and the filing of the current federal petition in December 2017,

16    another six months had elapsed. Because a total of nine months of the one-year limitations period

17    passed before and after collateral proceedings in state court, the Court rejects Respondent’s

18    argument that the petition is untimely even assuming tolling for all three state court actions and

19    the time between them.2

20                    The petition can only be considered timely if Petitioner is entitled to statutory
21    tolling. The Court, therefore, turns to the tolling effect, if any, of each of the three state court

22    actions. In this regard, Respondent contends the second state petition was not properly filed

23    because Petitioner unreasonably delayed in filing with the California Court of Appeal following

24    ///

25    ///

26    ///
27
              2
                      Respondent’s argument is premised on the erroneous proposition that the one-year
28    limitations period began to run 120 days earlier than it did.
                                                        12
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 13 of 14


 1    denial by the Superior Court. See ECF No. 29, pg. 22. According to Respondent:

 2                            . . .After that petition was denied on December 16, 2015 (id. at 1),
                      over 120 days passed before Petitioner renewed the parole denial attack in
 3                    a higher state court habeas petition on May 13, 2016 (ECF 38-3 at 8)—
                      which made that re-filing untimely. Stewart v. Cate, 757 F.3d 929, 935
 4                    (9th Cir. 2014) (re-filing delay beyond state-law “benchmark” is deemed
                      untimely under state law); see Robinson, 9 Cal. [5]th at 901 (120-day state
 5                    safe-harbor deadline for re-filing claim in higher state court, after lower
                      court habeas denial of same claim).
 6
                      Id.
 7

 8                    The Court finds this argument persuasive. In Robinson v. Lewis, 9 Cal. 5th 883

 9    (2020), the California Supreme Court established a 120-day safe harbor period for pursuing state

10    post-conviction challenges to the next highest state court after denial in a lower state court –

11    petitions filed beyond the 120-day safe harbor are untimely under state law. See Stewart, 757

12    F.3d at 935. Here, the Superior Court denied the first state court action on December 16, 2015.

13    Petitioner filed the second action in the California Court of Appeal on May 13, 2016 – nearly five

14    months and over 120 days later. Petitioner does not address this delay in his traverse.

15                    The Court finds that the unexplained nearly five-month delay between denial of

16    the first action and filing of the second action renders the second action untimely and, therefore,

17    not properly filed under state law. Petitioner, therefore, is not entitled to statutory tolling for the

18    time the second state court action was pending, the time between the denial of the first action and

19    filing of the second action, or the time between the denial of the second action and filing of the

20    third action.
21                    The first action was denied in December 2015. The third action was filed in

22    September 2016. This represents a nine-month period of time when the limitations period was

23    not tolled. Adding these nine months to the three months that expired between commencement of

24    the limitations period and filing of the first action and the six months that expired between denial

25    of the third action and filing of the current federal petition, a total of 18 months elapsed. Thus,

26    the current federal petition is untimely by approximately six months.
27    ///

28    ///
                                                          13
     Case 2:17-cv-02686-TLN-DMC Document 44 Filed 03/23/21 Page 14 of 14


 1                                           III. CONCLUSION

 2                   In summary, the Court finds that habeas relief is unavailable because the claims

 3    raised are unexhausted and because the petition is untimely.

 4                   Based on the foregoing, the undersigned recommends that Petitioner’s amended

 5    petition for a writ of habeas corpus, ECF No. 22, be denied.

 6                   These findings and recommendations are submitted to the United States District

 7    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 8    after being served with these findings and recommendations, any party may file written objections

 9    with the court. Responses to objections shall be filed within 14 days after service of objections.

10    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

11    Ylst, 951 F.2d 1153 (9th Cir. 1991).

12

13    Dated: March 23, 2021
                                                          ____________________________________
14                                                        DENNIS M. COTA
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        14
